Citation Nr: 0907362	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for type II 
diabetes mellitus with aggravation of idiopathic 
polyneuropathy of both upper and lower extremities and left 
foot ulcer, currently rated as 20 percent disabling.

2.  Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had over 21 years active duty service ending with 
his retirement in April 1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and March 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in August 2005 
and January 2007; statements of the case were issued in July 
2006 and October 2008; and substantive appeals were received 
in August 2006 and October 2008.  The Veteran requested a 
Board hearing; but subsequently withdrew that request by way 
of a November 2006 correspondence.  

The Veteran has been rated 100 percent disabled since August 
2007 due to an unrelated service-connected disability.  


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus 
with aggravation of idiopathic polyneuropathy of both upper 
and lower extremities and left foot ulcer does not require 
insulin, restricted diet, and regulation of activities.
 
2.  The Veteran's hypertension was not caused by or 
aggravated by his service-connected type II diabetes 
mellitus.   

3.  The Veteran's coronary artery disease was not caused by 
or aggravated by his service-connected type II diabetes 
mellitus.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
type II diabetes mellitus with aggravation of idiopathic 
polyneuropathy of both upper and lower extremities and left 
foot ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 
(2008).

2.  The Veteran's hypertension is not secondary to his 
service-connected type II diabetes mellitus. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

3.  The Veteran's coronary artery disease is not secondary to 
his service-connected type II diabetes mellitus. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated February 2005 and January 2006.                                                                          

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the Veteran's original service connection claim provided the 
Veteran with adequate VCAA notice in a February 2005 letter 
prior to the June 2005 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board.  Nonetheless, the Board notes that the 
RO sent the Veteran a June 2008 correspondence that fully 
complied with Vasquez-Flores.

The February 2005 and January 2006 notification letters 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

While the notification letters did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, the Board notes 
that the RO sent the Veteran correspondences in March 2006 
and June 2008 that fully complied with Dingess.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in March 2005 and September 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected type II diabetes mellitus 
with aggravation of idiopathic polyneuropathy of both upper 
and lower extremities and left foot ulcer warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected type II diabetes mellitus 
with aggravation of idiopathic polyneuropathy of both upper 
and lower extremities and left foot ulcer has been rated by 
the RO under the provisions of Diagnostic Code 7913.  Under 
this regulatory provision, a rating of 10 percent is 
warranted when the disability is manageable by restricted 
diet only.  A 20 percent rating is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The Veteran underwent a VA examination in March 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the Veteran was first 
diagnosed with diabetes in the summer of 2004; and that he 
has since been placed on a low carbohydrate diet and 
metformin.  The Veteran was not on any activity restrictions.  
The examiner also noted that hypertension was diagnosed in 
1998; and that the Veteran had onset of neuropathy in the 
late 1970s (in his feet) and 1998 (in his hands).  At the 
examination, the Veteran complained of bilateral numbness in 
his feet just below the knee.  Hands experienced increased 
sensitivity to touch, aching, and lack of sensation at the 
wrist line.  A healing ulcer left metatarsal head was noted.  
Following an examination, the examiner noted that the Veteran 
was recently diagnosed with diabetes mellitus; and that his 
blood sugars are optimally controlled on monotherapy with an 
oral agent.  The examiner stated that the Veteran's pre-
existing idiopathic sensorimotor polyneuropathy with mixed 
demelinating and axonal features of both upper and lower 
extremities is aggravated by diabetes.  The examiner also 
stated the Veteran's foot ulcer was secondary to neuropathy 
and aggravated by diabetes.  

The Veteran underwent another VA examination in September 
2008.  The examiner reviewed the claims file in conjunction 
with the examination.  The Veteran noted that he was advised 
to follow a low carbohydrate diet; but that he has not had 
his activities restricted due to diabetes.  He did complain 
that his activities are limited due to several other serious 
medical problems.  

The Veteran stated that he only sees his diabetic care 
provider once per year.  He has cancer; and his chemotherapy 
has led to loss of strength.  He complained of poly 
neuropathy in upper and lower extremities (much worse in the 
lower extremities).  The poly neuropathy has been present for 
30 years.  Examination of the feet was described as otherwise 
normal except for onychomycosis of the toenails and long-
standing peripheral neuropathy.  The diagnoses included mild, 
well controlled diabetes mellitus type II; essential 
hypertension; coronary artery disease; long standing 
peripheral neuropathy.  The examiner noted that the Veteran's 
hypertension, coronary artery disease, and peripheral 
neuropathy preceded his diabetes (and therefore were not 
caused by diabetes).  The examiner stated that diabetes 
"could aggravate them but the degree to which that would 
happen would merely a matter a conjecture."  

The Board once again notes that in order to warrant a rating 
in excess of 20 percent, the Veteran's disability would have 
to require insulin, restricted diet, and regulation of 
activities.  The Board notes that the Veteran has admitted 
that his diabetes has not caused his activities to be 
regulated.  The medical records substantiate the Veteran's 
admission.

The Board acknowledges that Note (1) of Diagnostic Code 7913 
provides that compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  However, the Board's 
interpretation of the medical evidence is that the degree of 
any aggravation of the long-standing peripheral neuropathy 
cannot be determined without conjecture.  As for the foot 
ulcer noted at the March 2005 examination, it was reported to 
be healing at that time.  A subsequent outpatient report 
dated in June 2006 refers to the foot ulcer as healed.  A 
June 2006 record refers to no skin breakdown of the feet, and 
the most recent examination in 2008 did not show any evidence 
of the ulcer.  Based on the available evidence, the Board is 
unable to find that separate compensable ratings are 
warranted for any of these complications of the diabetes.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 20 percent 
for type II diabetes mellitus with aggravation of idiopathic 
polyneuropathy of both upper and lower extremities and left 
foot ulcer must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The remaining issues before the Board involve entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's sole contention with regards to these issues is 
that his hypertension and coronary artery disease (both of 
which predate his diabetes) have become aggravated by his 
service connected diabetes mellitus.  There has been no 
contention that these disabilities were directly caused by 
service, or that they were caused by service connected 
diabetes.  

As noted above, the Veteran underwent a VA examination in 
September 2008.  After a review of the claims file and a 
thorough examination of the Veteran, the examiner stated that 
the Veteran's diabetes "could aggravate [his hypertension 
and coronary artery disease] but the degree to which that 
would happen would merely a matter a conjecture." [Emphasis 
added].  

A mere possibility of an etiological relationship between the 
Veteran's fatal diseases and service is analogous to the term 
"may or may not" and is hence too speculative to form a basis 
upon which service connection may be established.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that Veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the Veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  

The Board notes that the only competent medical opinion to 
address the issue of aggravation could do no more than offer 
a possibility that the Veteran's diabetes aggravated his 
hypertension and coronary artery disease.  Moreover, the 
examiner noted that even if the diabetes aggravated the 
Veteran's hypertension and coronary artery disease, the 
degree of aggravation would be merely a matter of conjecture.   

The Board finds that in the absence of a competent medical 
opinion that establishes that the Veteran's pre-existing 
hypertension and coronary artery disease were aggravated by 
service; the preponderance of the evidence weighs against the 
claim.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for hypertension and coronary 
artery disease as secondary to type II diabetes mellitus must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


